Title: Draft of a Declaration to Be Made by the American Peace Commissioners, 2 January 1783
From: Vergennes, Charles Gravier, comte de
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


Projet de Declaration1783. Janr. 2
Nous soussignés Ministres Plenipres. des Etats unis &a. Déclarons qu’en agréant et consentant a fixer par notre signature des articles qui avoient été discutés entre nous et M. Oswald muni de pleins pouvoirs a cet effet par S. M. le R. [Sa Majesté le Roi] de la grande Bretagne pour être inserés dans le futur traite de paix, nous n’avons eu pour objet que de faciliter et de constater la negociation dans laquelle les interets de nos souverains devoient etre préalablemt. Traités. Quoique le preambule de ces articles stipule positivement qu’ils n’auront d’effet que dans le cas ou le Traite de paix entre S. M. T. C. [Sa Majesté très Chretienne] et S. M. Brite. [Britannique] sera conclu, nous croyons devoir manifester plus spécialement les intentions de nos souverains a cet egard parceque nous appercevons que le titre de Traité preliminaire dont on qualifie ces articles soit en Angleterre soit dans les papiers publics de l’Europe peut induire en erreur sur la nature de l’acte que nous avons signé le 30. du mois dernier.
Les Etats unis de l’amérique septe. jaloux de faire connoitre leur fidelité à remplir leurs engagemens et leur reconnoissance pour S. M. T. C. regardent leur cause comme inseparablement unie a celle de S. de. [dite] M. c’est la base des instructions qu’ils nous ont données et aucune de nos demarches ne peut s’ecarter de ce principe. Nous remplissons donc un de nos plus pretieux devoirs en declarant que les articles arretés et signès entre nous et le Plenipre. de S. M. Brite. ne changeront rien a la position des Etats unis envers l’Angleterre tant que la paix entre S. M. T. C. et s. M. Brite. ne sera pas conclue, et que nous rejettons toute interpretation des ds. [dits] articles toute induction de la signature que nous y avons apposée qui seroient contraires a cette assertion. Nous esperons que ces verites bien connues dissiperont tous les soupcons qu’on pourroit chercher a repandre sur les sentimens d’une Republique naissante dont l’honneur et les interets demandent égalemt. qu’elle s’etablisse dans l’opinion generale comme mettant au dessus de tout la fidelite et la constance dans ses engagemens.
Fait a Passy ce
